DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 23 objected to because of the following informalities: in the limitation “compound comprises Silver, Copper, Zinc” it is not clear if the comprises Silver, Copper and/or Zinc. {For purposes of examination the limitation will be read, in light of the specification as filed [0058], as “Silver, Copper and/or Zinc”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8-10, 21, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2019/0105932) in view of Wang (US 2015/0353732), further in view of Bhatnagar et al. (US 2019/0128648).
As to Claim 1, Nugyen et al. discloses A device, comprising: first (fig.3- para.0029-0030-encasing subassembly 320 includes fabric layer 327 that may include printable side 335) and second (fig.3-para.0033-encansing subassembly 325 includes fabric layer 340 that may include printable side 347) spaced apart surfaces that define a constrained thickness of the device (fig.3- para.0028- 0029- multilayered structure 310 that comprises first and second subassembly 320, 325 may be used to encase device 305; see also fig.4-para.0037); and, 
an input mechanism positioned relative to the first and second surfaces (fig.3- para.0028- 0029- multilayered structure 310 that comprises first and second subassembly 320, 325 may be used to encase device 305, where device 305 may be a keyboard for a tablet computer, a tablet computer, a laptop computer, a smart phone, a wearable electronic device (e.g. wrist-worn device, head-mounted device), or other portable device; see also fig.4-para.0037), and 
wherein at least one of the first and second surfaces is defined at least in part by a coated textile (para.0027, 0033- fabric layer 327 coated with adhesive 333, ink migration barrier 315, adhesive 330) that includes a solvent free coating comprising Polyethylene (fig.2-para.0022, 0025- ink migration barrier 315 (130) may be multilayered film comprising barrier film that may include polyurethane resin-based film, which may include PET film, and may additionally include, biaxially-oriented polyethylene terephthalate (BoPET), and hot-melt adhesive layers that may include polyethylene films).
Nguyen et al. discloses where the coated textile (fabric layer 327) may be a composite structure that includes fibers containing a blend of polyester and polyurethane (para.0014, 0030). Nguyen et al. does not expressly disclose coating comprising a blend consisting of Polycarbonate, Polyethylene, Siloxane, Wax, and Fluoropolymer.
Wang discloses a blended polycarbonate and/or polyester composition comprising a polycarbonate and/or polyester (para.0072,0085,0162), polyethylene (para.0071,0117-0118,,0155), siloxane (para.0085,0126,0162-0163,0177), fluoropolymer (para.0215). Wang further discloses where the polyester-polycarbonates can be manufactured by process such as melt polymerization (para.0097), where the melt polymerization can be subjected to a series of temperature-pressure time protocols (para.0104). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nguyen et al. by implementing by coating the fabric layer, with a blended polycarbonate and/or polyester composition as disclosed by Wang, the motivation being to provide a polymer blend that provides temperature resistance, durability and improved impact performance (para.0003-Wang).
Nguyen et al. in view of Wang do not expressly disclose where the polymer composition comprises wax.  
Bhatnagar et al. discloses where a fabric layer may be coated with a protective coating that provides water repellent properties, where such coatings non-exclusively include waxes (para.0081).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nguyen et al. in view of Wang, by incorporating waxes as disclosed by Bhatnagar et al., to the blend polycarbonate composition (of Wang), the motivation being to provide with water repellent properties.

As to Claim 4, Nguyen et al. in view of Wang, as modified by Bhatnagar et al., disclose wherein the coated textile defines the first surface (Nugyen-fig.3- coated fabric 327).

As to Claim 5, Nguyen et al. in view of Wang, as modified by Bhatnagar et al., disclose wherein a second textile defines the second surface (Nguyen-fig.3- fabric layer 340).  

As to Claim 8, Nguyen et al. in view of Wang, as modified by Bhatnagar et al., disclose wherein the input mechanism comprises a keyboard (Nguyen- fig.3-4- para.0028, 0038) and the coated textile is positioned as a palm or arm rest for a user of the device (Nguyen-fig.4-para.0041- second side 460 includes second fabric which may be die-cut so that is not bonded to the keyboard 420, touch pad 425 or connectors).  

As to Claim 9, Nguyen et al. in view of Wang, as modified by Bhatnagar et al., disclose wherein the input mechanism comprises a touch-sensitive display (Nguyen-figs.3-4- device 305 may be a tablet computer) and the coated textile is positioned on a backside of the touch-sensitive display (Nguyen-fig.4- first side 450 include first fabric layer and second side 460 second fabric layer, and may be positioned on back side of the tablet computer).  

As to Claim 10, Nguyen et al. in view of Wang, as modified by Bhatnagar et al., disclose wherein a single textile covers at least portions of both the first and second surfaces, and wherein the single textile is coated to form the coated textile on both the first and second surfaces or wherein the single textile is coated to form the coated textile Page 24 of 27on one of the first and second surfaces (Nguyen-para.0027, 0033- encasing subassembly 320 including fabric layer 327 may be coated with adhesive 333, ink migration barrier 315, adhesive 330 ) and the other of the first and second surfaces is uncoated or comprises a different coating (Nguyen-fig.3- encasing subassembly 325 including fabric 340 may not include migration barrier 315 (130) and adhesive layer).

As to Claim 21, Nguyen et al. discloses A keyboard, comprising: first and second spaced apart surfaces that define a constrained thickness (fig.3- para.0028- 0029- multilayered structure 310 that comprises first and second subassembly 320, 325 comprising first and second fabric layers 327,340 respectively, that may be used to encase device 305; see also fig.4-para.0037,0041- first side 450 and second side 460); and, an input mechanism positioned on the first surface (fig.3- para.0028- 0029- multilayered structure 310 that comprises first and second subassembly 320, 325 may be used to encase device 305, where device 305 may be a keyboard for a tablet computer, a tablet computer, a laptop computer, a smart phone, a wearable electronic device (e.g. wrist-worn device, head-mounted device), or other portable device; see also fig.4-para.0037- detachable keyboard 405 (305) positioned on second side 460 (read as first surface)), a remainder of the first surface defined at least in part by a coated textile (fig.2-para.0022, 0025- ink migration barrier 315 (130) may be multilayered film comprising barrier film that may include polyurethane resin-based film, which may include PET film, and may additionally include, biaxially-oriented polyethylene terephthalate (BoPET), and hot-melt adhesive layers that may include polyethylene films; Nguyen-fig.4-para.0042- second side 460 includes second fabric laminated with ink migration barrier such as BoPET).
Nuguen et al. does not expressly disclose a solvent free coating comprising a blend consisting essentially of Polycarbonate, Polyethylene, Siloxane, Wax, and Fluoropolymer.
Wang discloses a blended polycarbonate and/or polyester composition comprising a polycarbonate and/or polyester (para.0063,0072,0085,0162), polyethylene (para.0063,0071,0117-0118,,0155), siloxane (para.0063,0085,0126,0162-0163,0177), fluoropolymer (para.0063,0215). Wang further discloses where the polyester-polycarbonates can be manufactured by process such as melt polymerization (para.0097), where the melt polymerization can be subjected to a series of temperature-pressure time protocols (para.0104). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nguyen et al. by laminating the fabric layer with a blended polycarbonate and/or polyester composition as disclosed by Wang, the motivation being to provide a polymer blend that provides temperature resistance, durability and improved impact performance (para.0003-Wang).
Nguyen et al. in view of Wang do not expressly disclose where the polymer composition comprises wax.  
Bhatnagar et al. discloses where a fabric layer may be coated with a protective coating that provides water repellent properties, where such coatings non-exclusively include waxes (para.0081).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nguyen et al. in view of Wang, by incorporating waxes as disclosed by Bhatnagar et al., to the blend polycarbonate composition (of Wang), the motivation being to provide with water repellent properties.

As to Claim 25 has limitations similar to those of Claim 21 and are met by the references as set forth above.

As to Claim 26, Nguyen et al. in view of Wang, as modified by Bhatnagar et al., disclose a second surface that opposes the first surface (Nguyen-fig.4-side 450), and wherein at least a portion of the second surface is also defined by the coated textile (Nguyen-fig.4-para.0041-side 450 includes coated fabric layer; Wang-para.0063).

Claim(s) 2-3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2019/0105932) in view of Wang (US 2015/0353732), further in view of Bhatnagar et al. (US 2019/0128648), further in view of Kikuchi et al. (EP 1696073A1).
As to Claim 2, Nguyen et al. in view of Wang, as modified by Bhatnagar et al, disclose where the polymer composition may include an impact modifier (Wang para.0191-0195) and polymer compatibilizer (para.0197-0198), but do not expressly disclose wherein the solvent free coating is essentially free from organic solvent residue.
Kikuchi et al. discloses a sheet-like material substantially free from an organic solvent (para.0006,0020,0026-0027,0085-0086).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nguyen et al. in view of Wang, as modified by Bhatnagar et al., by implementing a water-born adhesive as disclosed by Kikuchi et al., in the polymer composition (of Wang), the motivation being to attain a polymer composition that is free from organic solvent thus attaining flexibility and improved abrasion resistance (para.0027,0029).  

As to Claim 3, Nguyen et al. in view of Wang, as modified by Bhatnagar et al and Kikuchi et al., disclose wherein the coated textile is less than 1 millimeter thick, or wherein the solvent free coating is less than 50 microns thick (Bhatnagar-para.0081- thickness of polymeric layers may be less than 1mm thick, and may be produced to satisfy a particular need).

As to Claim 6, Nguyen et al. in view of Wang, as modified by Bhatnagar et al., disclose wherein the second textile is coated with a second solvent free coating comprising Polyethylene (Nguyen-para. 0022, 0025,0029;para.0071,0117-0118,,0155), Polycarbonate(para.0072,0085,0162), Siloxane (para.0085,0126,0162-0163,0177), Wax (Bhatnagar- para.0081), and Fluoropolymer (para.0215). Wang further discloses where the polyester-polycarbonates can be manufactured by process such as melt polymerization (para.0097), where the melt polymerization can be subjected to a series of temperature-pressure time protocols (para.0104-0105).
Nguyen et al. in view of Wang, as modified by Bhatnagar et al., do not expressly disclose without organic solvent residue.
Kikuchi et al. discloses a sheet-like material substantially free from an organic solvent (para.0006,0020,0026-0027,0085-0086).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nguyen et al. in view of Wang, as modified by Bhatnagar et al., by implementing a water-born adhesive as disclosed by Kikuchi et al., in the polymer composition (of Wang), the motivation being to attain a polymer composition that is free from organic solvent thus attaining flexibility and improved abrasion resistance (para.0027,0029).  

As to Claim 7, Nguyen et al. in view of Wang, as modified by Bhatnagar et al. and Kikuchi et al., do not expressly disclose wherein the second solvent free coating comprises equal percentages of Polycarbonate, Polyethylene, Siloxane, Wax, and Fluoropolymer, as the solvent free coating. 
However, in Nguyen et al. in view of Wang, as modified by Bhatnagar et al. and Kikuchi et al., Wang discloses where a desired amount of Polycarbonate, Polyethylene, Siloxane, and Fluoropolymer (para.0004,0017,0177,190,195,0215,0229). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nguyen et al. in view of Wang, as modified by Bhatnagar et al. and Kikuchi et al., by implementing equal amounts of Polycarbonate, Polyethylene, Siloxane, Wax, and Fluoropolymer, in order to achieve the desired physical property of the composition or material (Wang-para.0017, 0056).

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2019/0105932) in view of Wang (US 2015/0353732), further in view of Bhatnagar et al. (US 2019/0128648), further in view of Fenyvesi et al. (US 2011/0224307).
As to Claim 22, Nguyen et al. in view of Wang, as modified by Bhatnagar et al. do not expressly disclose wherein the solvent free coating further comprises an antimicrobial compound.
Fenyvesi et al. discloses anti-microbial composition that may be used as desired (para.0014,0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nguyen et al. in view of Wang, as modified by Bhatnagar et al, by incorporating antimicrobial composition as disclosed by Fenyvesi et al, the motivation being to provide prevent and/or inhibit the growth of microbes (para.0014-Fenyvesi). 

As to Claim 23, Nguyen et al. in view of Wang, as modified by Bhatnagar et al. and Fenyvesi et al., disclose wherein the antimicrobial compound comprises Silver, Copper, Zinc (Fenyvesi-para.0049).

As to Claim 24, Nguyen et al. in view of Wang, as modified by Bhatnagar et al. do not expressly disclose wherein the solvent free coating further comprises an essential oil (para.0049,0066)
Fenyvesi et al. discloses anti-microbial composition may be used as desired, including essential oils (para.0014, 0049-0050, 0066,0069). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nguyen et al. in view of Wang, as modified by Bhatnagar et al, by incorporating antimicrobial composition as disclosed by Fenyvesi et al, the motivation being to provide antimicrobial activity on the skin (para.0014,0066-Fenyvesi). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because new grounds of rejection are applied as necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627